internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp br4 plr-104400-00 date date distributing controlled controlled sub sub sub sub fsub fsub fsub fsub fsub fsub business x activity x1 activity x2 year year year year year a b consultant date date date date date country country country country country country country a b c d e f this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed and partially completed transaction the information submitted in that letter and in later correspondence is summarized below the rulings in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request verification of the facts information and other data in this ruling letter may be required as part of the audit process summary of facts publicly traded distributing is the common parent of a corporate group whose includible affiliates join in filing a consolidated_return the distributing group conducts business x which consists of activity x1 and activity x2 based on filings with the securities_and_exchange_commission distributing believes that shareholders a and b both of whom are investment advisors are the only shareholders who own five percent or more of the outstanding distributing stock distributing began activity x1 in year and activity x2 in year later in year distributing transferred activity x2 to newly formed sub in year distributing acquired controlled sub a developer of products related to activity x2 acquisition shortly after acquisition sub merged into controlled sub merger also in year distributing formed wholly owned sub to develop and market activity x2 for the in year distributing acquired controlled in a transaction the taxpayer represents qualified as a reorganization under both sec_368 and sec_368 and a e of the internal_revenue_code acquisition controlled develops and markets products related to activity x2 on date sub merged into distributing merger and soon after date distributing contributed part of the sub assets to newly formed sub the retransfer after these transactions and before the transactions described below distributing wholly owned controlled controlled sub and sub in addition controlled sub wholly owned fsub country fsub country fsub country fsub country and fsub country fsub has a branch office in country and recently closed a branch office in country distributing and controlled have issued and expect to continue issuing stock_options as compensation the compensatory options in addition distributing has issued convertible subordinated notes due in year the conversion feature of the notes may require distributing to retain shares of controlled stock if distributing’s stock trades at a discount to the value of its interest in controlled if days before the distribution described below distributing’s stock trades at a discount to the value of its interest in controlled distributing will delay the distribution until such time as no retention of controlled stock is necessary distributing has submitted financial information indicating that activity x1 as conducted by distributing and activity x2 as conducted by controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the operation of activity x1 and activity x2 within the same affiliated_group creates management systemic and other problems that prevent these corporations from realizing their full potential detailed and reasoned affidavits have been submitted by executives of distributing and controlled together with a letter and other information from consultant that describe the situation in specific terms consultant has advised distributing that separating these activities by distributing the stock of controlled to the distributing shareholders the separation would resolve these problems further controlled needs additional capital to pursue certain growth opportunities available to its activity x2 the opportunities that distributing is unwilling to authorize or provide while controlled remains an affiliate consultant has advised distributing in a detailed and reasoned letter that the separation would allow controlled to raise significantly more capital in a public offering of the controlled stock the transaction to accomplish the separation distributing has proposed and partially under- taken the following series of steps collectively the transaction i on date distributing transferred to controlled sub an option to acquire all the stock of unrelated fsub country the option transfer shortly thereafter controlled sub exercised the option and issued notes to the fsub shareholders in exchange for their fsub stock the exchange one of the notes was later converted into a percent of controlled’s stock the conversion ii on date a to obtain the capital needed to fund the opportunities controlled sold b percent of its stock less than percent to the general_public the offering b distributing granted controlled licenses to use certain of its technology in activity x2 the licenses c distributing transferred its controlled sub stock to controlled in constructive exchange for additional controlled stock the contribution iii on date controlled transferred c dollars to distributing in satisfaction of a pre-existing debt owed to distributing iv on date distributing will distribute its controlled stock pro_rata to the distributing shareholders the distribution but will not issue fractional shares instead the distribution agent will aggregate and sell on the open market all fractional shares and distribute the proceeds to those shareholders otherwise entitled to fractional shares in connection with the transaction distributing and controlled have entered into a shared services agreement a tax_sharing_agreement and a separation agreement in addition controlled has adopted various employee benefit plans similar to the existing employee benefit plans of distributing representations distributing has made the following representations regarding the transaction a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing for activity x1 and controlled for activity x2 represents each corporation’s present operations and there have been no substantial operational changes to these corporations since the date of the last submitted financial statements c immediately after the distribution the gross assets of the trade_or_business relied on by distributing to satisfy the active_trade_or_business_requirement of sec_355 activity x1 will have a fair_market_value equal to at least five percent of the total fair_market_value of distributing’s gross assets d immediately after the distribution the gross assets of the trade_or_business relied on by controlled to satisfy the active_trade_or_business_requirement of sec_355 activity x2 will have a fair_market_value equal to at least five percent of the total fair_market_value of controlled’s gross assets e following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its own employees except for the sharing of certain administrative services for a limited period f the distribution will i enhance the success of activity x1 and activity x2 by resolving certain problems associated with operating the two activities within the same corporate group and ii allow controlled to pursue the opportunities with capital generated by the public offering of its stock the distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons g no liabilities will be assumed within the meaning of sec_357 by controlled in the transaction h neither distributing nor controlled is an investment_company as defined in sec_368 and iv i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business and except for distributing’s transfer of d percent of its activity x1 assets to wholly owned sub k there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to dispose_of any of its stock after the distribution except that distributing may use e percent of its stock and controlled may use f percent of its stock to acquire unrelated corporations in the two-year period following the distribution l there is no plan or intention by a or b and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any other shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction m immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled q no debt will exist between distributing and controlled at the time of or after the distribution other than debt that may arise after the distribution as trade accounts_payable created in the ordinary course of business debt created by the sharing of certain technology and debt on potential claims under the separation agreement and the tax_sharing_agreement none of this debt will constitute stock_or_securities for sec_355 purposes r payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length s the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration to be paid to the distributing shareholders in lieu of fractional shares will not exceed one percent of the total consideration issued in the transaction the fractional share interests will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock t the compensatory options issued or to be issued by distributing or controlled i contain or will contain customary terms and conditions ii were or will be granted in_connection_with_the_performance_of_services for distributing or controlled or a person related to the grantor under sec_355 iii were not and will not be excessive by reference to the services performed iv will not be transferable within the meaning of sec_1_83-3 immediately after the distribution or within six months thereafter and v will not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 immediately after the distribution and within six months thereafter u neither a nor b is or will become a director of either distributing or controlled and neither is or will be involved in the day-to-day management of either distributing or controlled v no gain_or_loss was recognized on any aspect of acquisition that caused a shift of controlled stock ownership from a shareholder of controlled to distributing or any member of the distributing affiliated_group w the distribution will occur no later than the later of six months after the offering or three months after receipt of this private_letter_ruling x neither distributing nor controlled has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the five-year period ending on the date of the distribution and neither distributing nor controlled will be a usrphc immediately after the distribution y fsub fsub fsub fsub fsub and fsub are corporations within the meaning of sec_7701 z fsub fsub fsub fsub fsub and fsub are controlled_foreign_corporations cfc’s as defined in sec_957 and they will continue to be cfc’s after the distribution aa fsub fsub fsub fsub fsub and fsub are not passive foreign investment companies as defined in sec_1297 bb no united_states_person who is currently a member of the distributing group will transfer property directly or indirectly to a foreign_corporation in connection with the transaction cc no united_states_person who is currently a member of the distributing group will transfer intangible_property within the meaning of sec_367 to a foreign_corporation in connection with the transaction dd the distributing group has no members that are subject_to tax under sec_882 and sec_884 rulings based solely on the facts submitted and representations made we rule as follows on the transaction the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders upon their receipt of controlled stock in the distribution sec_355 sec_355 will not treat as other_property any part of the controlled stock considered constructively issued by controlled to distributing in exchange for the licenses the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder including any fractional share interest to which the shareholder may be entitled will equal the aggregate basis of the distributing stock held by that shareholder immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 and b no gain_or_loss will be recognized by distributing on the distribution sec_361 and sec_355 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the payment of cash if any in lieu of fractional shares of controlled stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed as part of the distribution and then had been sold by the holders accordingly a shareholder will recognize gain_or_loss equal to the difference between the cash received and the basis of the fractional share as determined in ruling above sec_1001 if the controlled stock is held by the shareholder as a capital_asset the gain_or_loss will be subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement regarding tax_liabilities that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii do not become fixed or ascertainable until after the distribution will be treated as occurring immediately before the distribution cf 344_us_6 tax character of later transaction will derive from earlier related transaction revrul_83_73 c b following the distribution controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be an affiliated_group_of_corporations entitled to file consolidated federal_income_tax returns with controlled as the common parent caveats no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed concerning the federal_income_tax effects of i acquisition acquisition merger merger the retransfer the option transfer the exchange or the conversion and ii distributing’s grant of the licenses to controlled including whether the licenses are assets see revrul_69_156 c b further no opinion is expressed regarding whether any or all of the above- referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-referenced foreign_corporations are passive foreign_corporations no opinion is expressed with respect to the application of sec_1291 through to the transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code temporary or final regulations pertaining to one or more issues addressed in this ruling letter have yet to be adopted therefore this letter may be revoked or modified by the issuance of such temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_2000_1 2001_1_irb_4 which discusses the revocation and modification of ruling letters however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the transaction should attach a copy of this ruling letter to its his or her federal_income_tax return for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
